Allowable Subject Matter
Claims 1-15 and 17-24 are allowed.
The following is a statement of reasons for allowance:
Regarding claim 1, of the closest prior arts Eshraghian (US 20130054886 A1) discloses “A method for operating a network router device, comprising: receiving a data packet comprising a network address at an input interface of the network router device” in paragraph 80; “entering the network address onto a set of input signal lines of the network router device; “generating one or more address-matched output signals on a set of output signal lines in response to the network address matching one or more bit pattern addresses stored at the set of output signal lines;” in paragraph 41; “latching the one or more address-matched output signals prior to generating the signal address-matched output signal…” in paragraph 86; and “…inputting the single address-matched output signal to a … downstream port lines of the network router device in response to entering the network address;” in paragraph 41 and Fig 2. However, Eshraghian does not explicitly disclose “generating a single address-matched output signal from the latched data”, that the output is in the form of a set of downstream port lines, nor “receiving a second data packet comprising a second network address at the input interface of the network router device; entering the second network address onto a second set of input signal lines of the network router device, the second set of input signal lines being connected to a second address- matching array of the network router device having the bit pattern addresses stored at second output signal lines connected to the second address-matching array; and generating one or more second address-matched output signals on the second output signal lines in response to the second network address matching one or more of the bit pattern addresses stored at the second output signal lines.” Inoue (US 20030179623 A1) discloses the missing feature “generating a single address-matched output signal from the latched data” in paragraph 11, which would obvious for one of ordinary skill in the art to combine with Eshragian because allowing multiple output lines and selecting from one of them is that it allows the implementation of priority, thereby improving system efficiency; and that the output is in the form of a set of downstream port lines in paragraph 152, which would obvious for one of ordinary skill in the art to combine with Eshragian because outputting on a set of lines is that it allows the output to be responded to quicker as compared to having to interpret some sort of serial output, thereby increasing system speed and performance. Inoue also does not disclose “receiving a second data packet comprising a second network address at the input interface of the network router device; entering the second network address onto a second set of input signal lines of the network router device, the second set of input signal lines being connected to a second address- matching array of the network router device having the bit pattern addresses stored at second output signal lines connected to the second address-matching array; and generating one or more second address-matched output signals on the second output signal lines in response to the second network address matching one or more of the bit pattern addresses stored at the second output signal lines.” While Eshraghian may discloses in paragraph 41 entering a network address and obtaining an address matched output signal that is input into a downstream port line and Inoue may disclose that generation of a single matched address signal from multiple address signals in paragraph 11 and disclose a set of downstream port lines in paragraph 152, neither Eshraghian nor Inoue does disclose that the address is being entered onto a second set of signal lines into a second address matching array within the context of the entirety of the instant claim. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claim 1 obvious, over any of the prior art of record, alone or in combination. Claim 23 contains similar allowable subject matter to claim 1 and is allowable for similar reasons. Claims 2-13 and 24 depend on claims 1 and 23 and are allowed based on their dependence to claims 1 and 23.
Regarding claim 14, of the closest prior arts Eshraghian discloses “A network router device, comprising: an address-matching circuit comprising a plurality of input lines including an input line and a plurality of output lines including an output line,” in paragraph 45; “wherein each intersection of the plurality of input lines with the output line comprises a non-volatile memory circuit of a group of non-volatile memory circuits,” in paragraph 51; “and wherein the group of non-volatile memory circuits is reversibly programmable to store a pattern of bits that match a plurality of network addresses,” in paragraph 65; “and wherein the output line is configured to provide a default voltage in response to input by the network router device of a network address of the plurality of network addresses on the plurality of input lines;” in Figs 11, 14, and 15; “a pipeline circuit configured to latch the multiple default voltage outputs in response to the input of the network address on the plurality of input lines and generate latched data representing the multiple default voltages…” in paragraph 86; and “…a port-mapping circuit Eshragian does not explicitly disclose “and wherein intersections of the plurality of input lines with a second output line of the plurality of output lines comprises a second non-volatile memory circuit of the group of non-volatile memory circuits reversibly programmed to store a second pattern of bits… and the second output line is configured to provide a second default voltage in response to input by the network router device of the network address” nor “a priority encoder configured to receive the latched data from the pipeline circuit and select a single matched output among the multiple default voltage outputs from the latched data in response to input of the one of the plurality of network addresses, wherein in response to a clock signal, the pipeline circuit is configured to provide the latched data to the priority encoder concurrent with a second network address received at the plurality of input lines”. Inoue discloses the missing feature “a priority encoder configured to receive the latched data from the pipeline circuit and select a single matched output among the multiple default voltage outputs from the latched data in response to input of the one of the plurality of network addresses” in paragraph 11 and would be obvious for one of ordinary skill in the art to combine with Eshragian because utilizing a priority encoder is that it allows packets to be transmitted taking into account priority, thereby improving system efficiency. However, Inoue also does not disclose “and wherein intersections of the plurality of input lines with a second output line of the plurality of output lines comprises a second non-volatile memory circuit of the group of non-volatile memory circuits reversibly programmed to store a second pattern of bits… and the second output line is configured to provide a second default voltage in response to input by the network router device of the network address” nor that the plurality of input lines are configured to concurrently receive a second network address in response to a clock signal within the context of the rest of the claim language, particularly the connection between the plurality of input lines and the pipeline circuit. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claim 14 obvious, over any of the prior art of record, alone or in combination. Claim 21 contains similar allowable subject matter to claim 14 and is allowable for similar reasons. Claims 15, 17-20 and 22 depend on claims 14 and 21 and are allowed based on their dependence to claims 14 and 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Examiner, Art Unit 2412